 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDP & B Packers,Inc.andAmalgamated Meat Cuttersand Butcher Workmen ofNorth America, AFL-CIO, Local 340. Case 17-CA-4825February 3, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYUpon a charge filed on September 3, 1971, by Amal-gamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, Local 340, herein called the Un-ion, and duly served on P & B Packers, Inc., hereincalled the Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Acting RegionalDirector for Region 17, issued a complaint on October7, 1971, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before a Trial Exam-iner were duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 12, 1971,following a Board election in Case 17-RC-6528 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about August 26, 1971, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although the Un-ion has requested and is requesting it to do so. OnOctober 13, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On November 11, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 16,1971, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgmentshould not be granted. Respondent failed to file a re-sponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.'Official notice is taken ofthe recordin the representation proceeding,Case 17-RC-6528,as the term"record" is defined in Secs 102 68 and102 69(f) of theBoard's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems,Inc.,166NLRB938, enfd 388 F2d 683 (C.A 4,1968),GoldenAge BeverageCo.,167 NLRB 151,Intertype Co. v Penello,269 F Supp573 (D C Va., 1967);Follett Corp.,164 NLRB 378, enfd 397F 2d 91 (C A 7, 1968),Sec. 9(d) of the NLRAUponthe entire record in this proceeding,the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTThe record in Case 17-RC-6528 shows that, al-though the Respondent and Union agreed to the inclu-sion in the appropriate unit of feed lot employees asnonagricultural employees, the Regional Director inhisDecision and Direction of Election of March 15,1971, excluded them as agricultural employees withinthe meaning of Section 2(3) of the Act. The Respondenttimely filed a request for review which the Board onApril 7, 1971, deniedas raisingno substantial issueswarranting review.In the election held on April 16, 1971, there wereapproximately 29 eligible voters, 14 of whom voted for,and 12 against, the Union and 3 were challenged. Noobjections to the conduct of the election were filed.Pursuant to agreement of the parties, two of the chal-lenged ballots were opened and counted. The revisedtally showed that there were 14 ballots cast for, and 14against, the Union, with the remaining challenged bal-lot being determinative of the election. The partiesagreed that the results of the election await the Board'sdetermination of the voter's status in the unfair laborpractice proceeding, Case 17-CA-4534.On July 19, 1971, the Boardin itsDecision andOrder (192 NLRB No. 32) found that the voter hadbeen discriminatorily discharged and ordered his im-mediate reinstatement. Thereafter, on July 22, 1971,the Acting Regional Director issued his SupplementalDecision on Challenged Ballots and Direction inwhich, on the basis of the Board's Decision and Order,he found the voter to be an eligible voter whose chal-lenged ballot should be opened and counted. As thesecond revised tally of ballots showed that 15 voteswere cast for, and 14 against, the Union, the RegionalDirector, on August 12, 1971, certified the Union as thecollective-bargaining representative of the employees inthe unit. There is no record that the Respondent filedany further administrative appeal.In its answer to the complaint, the Respondent de-nies that the certified unit is appropriate for collectivebargaining and that the Union is the exclusive collec-tive-bargaining representative of the employees in theunit.By its denial the Respondent is attempting torelitigate issues raised and determined in representationCase 17-RC-6528.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigate195 NLRB No. 61 P & B PACKERS, INC.issues which were or could have been litigated in a priorrepresentation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTThe Respondent, a Kansas corporation, is engagedin feeding, slaughtering, and processing hogs and cattleand the wholesale and retail sale of meat at its plant andprincipal place of business at Hays, Kansas.In the course and conduct of its business at the plantthe Respondent annually purchases goods and servicesvalued in excess of $50,000 directly from sourceslocated outside the State of Kansas and it annually sellsfood and services valued in excess of $50,000 directlyto customers located outside the State of Kansas. Itsannual gross volume of sales exceeds $500,000.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmenof North America,AFL-CIO,Local 340, is a labororganization within the meaning of Section 2(5) of theAct.'SeePittsburghPlate Glass Co. v N.LR B.,313 U.S. 146, 162 (1941),Rules and Regulationsof theBoard, Secs. 102.67(1) and 102 69(c)IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unit319The following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All slaughterhouse, processing plant and retailmarket employees of P & B Packers, Inc. at itsHays, Kansas plant, including truck drivers andregular part-time employees, but excluding feedlot employees, office clerical employees; profes-sional employees, guards and supervisors asdefined in the Act.2.The certificationOn April 16, 1971, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 17 designated the Union as their representa-tive for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton August 12, 1971, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about August 16, 1971, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutAugust 26, 1971, and continuing at all times thereafterto date, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has, sinceAugust 26, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerce 320DECISIONSOF NATIONALLABOR RELATIONS BOARDamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.P & B Packers, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, Local 340, is alabor organization within the meaning of Section 2(5)of the Act.3.All slaughterhouse, processing plant and retailmarket employees of P & B Packers, Inc. at its Hays,Kansas plant, including truck drivers and regular part-time employees, but excluding feed lot employees,officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act constitutea unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4.Since August 12, 1971, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing on or about August 26, 1971, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, P & B Packers,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, Lo-cal 340, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All slaughterhouse, processing plant and retailmarket employees of P & B Packers, Inc. at itsHays, Kansas plant, including truck drivers andregular part-time employees, but excluding feedlot employees, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its plant at Hays, Kansas, copies of theattached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for'In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the noticereading"POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD" shall be changedto read "POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD." P & B PACKERS, INC.321Region 17 after being duly signed by Respondent'srepresentative,shall be posted by Respondent immedi-ately upon receipt thereof,and be maintained by it for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 17, inwriting, within20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse tobargaincollectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Amal-gamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, Local 340, as the ex-clusive representative of the employees in the bar-gaining unit described below.WE WILL NOT in anylike or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below,with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All slaughterhouse,processing plant and re-tailmarket employees of P & B Packers, Inc.at its Hays,Kansas plant,including truckdrivers and regular part-time employees, butexcluding feed lot employees,office clericalemployees,professional employees,guardsand supervisors as defined in the Act consti-tute a unit appropriate for the purposes ofcollective bargaining within the meaning ofSection 9(b) of the Act.P & B PACKERS,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 610 Federal Building, 601 East 12th Street,Kansas City,Missouri 64106, Telephone 816-374-5181.